UNITED STATES COURT OF APPEALS
                          for the Fifth Circuit

               _____________________________________

                            No. 96-30438
               _____________________________________

                           PATTY N. MERRICK,

                                                    Plaintiff-Appellant,

                                 VERSUS

               EAST BATON ROUGE PARISH SCHOOL BOARD
                       AND ROBERT WILLIAMS,

                                                   Defendants-Appellees.

     ______________________________________________________

          Appeal from the United States District Court
              for the Middle District of Louisiana
                          (94-CV-2732)
     ______________________________________________________
                         March 10, 1997

Before DAVIS, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:*

     The district court correctly determined that plaintiff's suit

in this case was not timely filed and therefore her claim is time

barred.   We agree with the district court that Ms. Merrick failed

to produce summary judgment evidence that supports her continuing

violation argument so as to avoid the 180-day limitation period to

file her charge with the EEOC.

     For reasons stated by the district court, we agree that the

summary   judgment    evidence   does     not   demonstrate   independent

actionable conduct on the part of Williams that occurred during the


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
statutory period (the 180-day period between September 25, 1994 and

March 25, 1995).   Moreover, the summary judgment evidence does not

demonstrate that Ms. Merrick did not know and could not reasonably

have been expected to realize that the 1992 sexual harassment was

actionable until September 1994.       Plaintiff alleged that Williams

engaged in unwelcome touching of her breasts and thigh and engaged

in other obvious illegal conduct that should have put a reasonable

person in Merrick's position on immediate notice that she was a

victim of sexual harassment.    Merrick does not suggest how later

events occurring within the limitations period were needed to alert

her to her rights to assert a claim with respect to the 1992

conduct.

     AFFIRMED.




                                   2